Contract; changed conditions. — This case came before the court on a report by the trial commissioner, the pleadings of the parties and the argument of the plaintiff, pro se, and counsel for the defendant. Upon consideration thereof, it was concluded that plaintiff is not entitled to recover for failure of proof and that defendant is entitled to recover on its counterclaim upon plaintiff’s admission of liability for taxes in the sum of $2,843.41, with interest as provided by law, and, on June 22,1962, the court ordered that judgment be entered for the defendant on its counterclaim with the amount of recovery to be determined pursuant to Rule 38(c) *948of the rules of the court. On June 27, 1962, pursuant to a memorandum report of the commissioner, the court ordered that the petition be dismissed and that judgment be entered for the defendant and against plaintiff for $3,425.09, with interest computed at the rate of six percent from June 27, 1962, until the date of payment.
*949OF THE SUPREME COURT IN COURT OF CLAIMS CASES